DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-26, 28, 29, 33, 37-39, 41-49 allowed.
The following is an examiner’s statement of reasons for allowance: 
 
With respect to independent claim 22, there is no teaching, suggestion, or motivation for the combination in the prior art for the second test drain region and the fourth test drain region are equal in area.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Fales et al (U.S. 2007/0051948), Guldi et al (U.S. 2009/0102501), Chang et al (U.S. 2013/0026465), Choi et al (U.S. 2012/0074980), Yamashita et al (U.S. 2013/0173214), Sultan et al (U.S. 2008/0085570), Toubou et al (U.S. 2010/0148235), Look et al (U.S. 2003/0049872), Shim et al (U.S. 2015/0287718), U.S. 2011/0148466).
  
With respect to independent claim 29, there is no teaching, suggestion, or motivation for the combination in the prior art for the fifth test gate region and the third test gate region are equal in area.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Fales et al (U.S. 2007/0051948), Guldi et al (U.S. 2009/0102501), Chang et al (U.S. 2013/0026465), Choi et al (U.S. 2012/0074980), Yamashita et al (U.S. 2013/0173214), Sultan et al (U.S. 2008/0085570), Toubou et al (U.S. 2010/0148235), Look et al (U.S. 2003/0049872), Shim et al (U.S. 2015/0287718), U.S. 2011/0148466).

With respect to independent claim 45, there is no teaching, suggestion, or motivation for the combination in the prior art for the second test drain region and the fourth test drain region are equal in area.
  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Fales et al (U.S. 2007/0051948), Guldi et al (U.S. 2009/0102501), Chang et al (U.S. 2013/0026465), Choi et al (U.S. 2012/0074980), Yamashita et al (U.S. 2013/0173214), Sultan et al (U.S. 2008/0085570), Toubou et al (U.S. 2010/0148235), Look et al (U.S. 2003/0049872), Shim et al (U.S. 2015/0287718), U.S. 2011/0148466).
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/S.E.B./Examiner, Art Unit 2815